HOLSTEIN, Judge,
dissenting.
I respectfully dissent. I disagree with the conclusion in the principal opinion that the general appeal provision of sec. 512.020 does not provide a right of appeal in this case. This section provides a right of appeal from “any judgment of any trial court in any civil cause” unless the right of appeal is “clearly limited in special statutory proceedings.” Sec. 512.020.1 I do not agree with the conclusion that see. 137.115.1 clearly limits the right of appeal. This section provides that the decision of the circuit court resolving differences between the STC and the County “may be appealed pursuant to chapter 621, RSMo.” Sec. 137.115.1 (emphasis added). This section is purely permissive and contains absolutely no language of limitation, much less language “clearly” limiting the manner of appeal.
The quoted portion of sec. 137.115.1 is clear only in that the legislature intended the parties to have a right to appeal. Beyond that, what was intended becomes fuzzy. The phrase in sec. 137.115.1 “may be appealed pursuant to chapter 621” is confusing. It can be read either of two ways: 1) “may be appealed [to the AHC] pursuant to chapter 621” or 2) “may be appealed [as are AHC decisions] pursuant to chapter 621.” Assuming, as does the principal opinion, that the legislature intended the first construction, a reading of chapter 621 merely compounds the confusion as to what was intended. Chapter 621 does not provide the AHC with broad powers to review administrative decisions or a general procedure to follow in conducting its review, as is implied by the principal opinion. The AHC is only empowered to hear and decide three types of administrative decisions, none of which is a “final resolution” or “decision” of the circuit court pursuant to chapter 137. See secs. 621.050 (authorizing AHC review of decisions of the director of revenue); 621.055 (authorizing AHC review of certain decisions of the Department of Social Services); and 621.155 (authorizing the AHC to hear certain challenges to administrative rules). These same sections specify the procedure the AHC is to follow. Because AHC review of a decision of a circuit court under sec. 137.115.1 does not fit into any of these three categories, one can only speculate as to what authority the AHC may have to review the circuit court’s decision and in doing so, what procedures are applicable.
Assuming the legislature intended the second construction, the route of judicial review of a “final decision” of the AHC differs depending on which of the three types of administrative decision is under consideration. In one circumstance, judicial review of the AHC’s decision is accomplished by petitioning the circuit court. Secs. 621.115 and 536.110. In the other two circumstances, judicial review of an AHC decision goes directly to the appropriate appellate court. Sec. 621.189. The statute is silent as to which procedure is to be followed here.
Under no circumstance do I think the legislature intended that the procedure to appeal a final decision of the circuit court “pursuant to chapter 621” is “clearly limited” to the absurd procedure of requiring a rehearing of the circuit court case before the AHC or the even more bizarre re-review of the AHC decision by a circuit court, this time acting in its “judicial” capacity. We should not assume that the legislature intended an *806absurd result. See State v. Schleiermacher, 924 S.W.2d 269, 276 (Mo. banc 1996). The only thing clear about sec. 137.115.1 is that the legislature intended that the parties have a right to appeal. Ironically, the principal opinion concedes that the “highly dubious” constitutionality of its interpretation of sec. 137.115.1 may well strip away any right to appeal.
The majority and Judge Robertson, in his concurring opinion, correctly point out that the parties did not directly challenge the constitutionality of sec. 137.115.1 before the circuit court and have not preserved that issue for appeal. However, both acknowledge that their construction of the statute would likely be held unconstitutional. This Court is called upon to construe an admittedly ambiguous sec. 137.115.1. In performing that duty, it is appropriate to rely on all applicable canons of statutory construction. Among those is the rule that this Court should avoid interpretations that would render a statute unconstitutional. See Blaske v. Smith & Entzeroth, Inc., 821 S.W.2d 822, 839 (Mo. banc 1991). The application of this rule requires this Court to consider obvious constitutional questions raised by each proposed construction of the statute. No authority is cited or found requiring this Court to turn a blind eye to an applicable canon of statutory construction merely because it was not argued before a trial judge.
The holding of J.I.S. v. Waldon is not quite as sweeping as suggested by the principal opinion. There the Court was unwilling to look outside sec. 211.261 of the juvenile code to find statutory authority for the juvenile officer’s appeal. Underlying the Court’s reluctance to venture outside the juvenile code was precedent holding that the juvenile code is a “complete law within itself.” J.I.S. v. Waldon, 791 S.W.2d 379, 381 (Mo. banc 1990) (Robertson, J., concurring) (quoting In re C., 314 S.W.2d 756, 759 (Mo.App.1958)); see also In re Beste, SIS S.W.2d 530, 531 (Mo.1974) (holding that because the juvenile code “is a complete act or law within itself,” any appeal under the juvenile code must comply with the appeal provision of that code, sec. 211.261). Because the juvenile code is complete in and of itself, “resort to general statutes addressing the same subject is not permitted.” 791 S.W.2d at 381 (Robertson, J., concurring). The rationale and holding of J.I.S. does not control here because sec. 137.115.1 is certainly not part of a “complete” or a self-contained code, such as the juvenile code.
The majority’s expansive reading of J.I.S. deletes the phrase “clearly limited in special statutory proceedings” from sec. 512.020 and substitutes the phrase “provided for in any statutory proceedings.” Such reading is contrary to the plain meaning of sec. 512.020.
Finally, I disagree with the principal opinion’s conclusion that in rendering its judgment the circuit court was not acting in a judicial capacity, but only in an administrative capacity. Section 137.115.1 does not state that the court in rendering its decision is to act only in an administrative capacity. Unlike the statute in Shawnee Bend Special Road District v. Camden County, 839 S.W.2d 343 (Mo.App.1992), see. 137.115.1 contains no language directing the court to act as an administrative agency. Nonetheless, the principal opinion reads such provision into the statutes. Here the circuit court entered a judgment pursuant to a statute that submits a dispute between two adverse parties to the court “for final resolution” by way of a “decision.” Sec. 137.115.1. The word “decision” is not limited to an administrative determination, but is “a comprehensive term” encompassing “a judgment, decree, or order pronounced by a court in settlement of a controversy_” Black’s Law Dictionary 407 (6th ed.1990). Unlike the principal opinion, I would hold that in the absence of express statutory language to the contrary, when a court is called upon to resolve a dispute not involving court administration, it is presumed to be acting within its constitutional judicial powers. See Mo. Const. art. V, sec. 1; art. II, sec. 1. A final decision declaring the rights of the parties and characterized as a judgment should be appealable under sec. 512.020.

. All statutory references are to RSMO 1994 unless otherwise indicated.